internal_revenue_service number release date index number - in re - - department of the treasury washington dc person to contact - id no - telephone number --------------------- refer reply to cc corp b02 - plr-113131-03 date date ------------------ ---------------------- taxpayer state date ------------------- dear ------------ particular you requested rulings regarding sec_118 and sec_216 by letter dated date you withdrew your request for a ruling under sec_216 accordingly this letter addresses only whether the special_assessments described below qualify as contributions to capital under sec_118 this is in response to your request for rulings dated date in the facts submitted provide that taxpayer is a state non-stock non-profit membership corporation subject_to taxation under sec_277 taxpayer’s members have the right to vote for taxpayer’s board_of directors each member has one vote per lot the members are entitled to the liquidation proceeds only in the event the taxpayer liquidates the members own the taxpayer’s only equity taxpayer was formed to operate and maintain the common property of a community for its members membership is mandatory for all homeowners in the community membership is composed solely of the individuals who reside in and upon one of the thirty-eight mobile home lots in the community taxpayer was originally structured as a community where the members owned their homes but rented the land including the land on which the homes were placed and the infrastructure of the community from the developer under a long-term_lease members pay taxpayer a small monthly fee to cover community maintenance plr-113131-03 sometime before date the developer decided to sell the property on which the community was located before date taxpayer’s members voted unanimously to have the taxpayer purchase the land from the developer in order to fund the purchase on or about date taxpayer entered into a mortgage and purchased the land from the developer after the purchase the members ceased paying rent to the developer however in order to pay down the mortgage the membership unanimously agreed to pay a special assessment the special assessment to the taxpayer for the duration of the mortgage the members will pay the special assessment in addition to their annual membership dues the funds raised by the special assessment will be used exclusively for retiring the mortgage associated with the purchase of the developers land the taxpayer deducts the interest and the real_estate_taxes associated with the real_property purchased from the developer the members allocated to paying the mortgage principal the principal be considered a capital_contribution under sec_118 include any contributions to the capital of the taxpayer sec_118 provides that in a case of a corporation gross_income does not the taxpayer requests a ruling that the portion of the payments received from sec_1_118-1 provides in part that if a corporation requires additional funds the dominant factor in determining whether the amounts are contributions of for conducting its business and obtains such funds through voluntary pro_rata payments by its shareholders the amounts so received being credited to its surplus account or to a special account such amounts do not constitute income although there is no increase in the outstanding shares of stock of the corporation further the section provides that the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered capital or payment for goods or services is the motive or purpose and intent in making the contribution 308_f2d_634 9th cir revrul_75_371 1975_2_cb_52 and rul 1974_2_cb_38 the 106_tc_369 set forth a three factor test for determining the existence of an investment motive whether the fee is earmarked for application to a capital_expenditure whether the payers are the equity owners of the corporation and the payment increases the corporation's equity_capital and whether the members have the opportunity to profit from their investment in the corporation to the extent the payments for the special assessment are used to pay the principal portion of the mortgage the taxpayer satisfies the criteria identified by the court in board_of trade indicating that the payors had an investment motive first the third the members have the opportunity to profit from their investment when second the payments enhance the member’s collective interest in taxpayer plr-113131-03 principal portions of the special assessment are specifically allocated to paying for the purchase of the land a capital_asset the funds are used solely for the mortgage payments taxpayer will still collect additional funds to pay for its other expenses although each member's individual interest in taxpayer does not directly reflect the amount of the special assessment paid_by such member member equity is increased by the accumulation of principal additionally the taxpayer’s equity will increase to the extent the land appreciates as mentioned above in the event of dissolution of taxpayer after provision for creditors and payment of all costs and expenses of the dissolution members would be entitled to distribution of assets of taxpayer see board_of trade t c pincite rev_rul 1975_2_cb_52 they sell their residence to third parties the value of their residence will also reflect the value of their interest in taxpayer because membership in taxpayer transfers with the residence as taxpayer’s value increases as it builds equity through appreciation and the accumulation of principal the member’s equity_interest increases see board_of trade t c pincite rev_rul 1975_2_cb_52 rent prevents the payments from being classified as capital contributions in 452_f2d_1036 ct_cl the issue was whether the shareholder resident was entitled to deduct a pro_rata share of the cooperative's mortgage interest and real_estate_taxes pursuant to sec_216 in order to qualify for sec_216 treatment percent of the cooperative's income must have been from the rental of residences the shareholder residents in eckstein signed a proprietary lease entitling the shareholder resident to a specific apartment the lease provided that the shareholder resident would pay annual rent calculated as the shareholder resident’s share of the cooperatives’ cash requirements including mortgage interest and amortization payments eckstein pincite the lease also provided in part that the amount allocated for amortization payments or any other mortgage principal payments shall not be income to the cooperative we do not believe that the fact that the residents no longer are required to pay the taxpayer in eckstein the owner of a unit in the cooperative argued that the entire amount of the monthly payment should be included in the cooperative's income the court however agreed with the service that the portion of the rental payments allocated to pay down the mortgage principal constituted a capital_contribution and was not included in the cooperative's income in reaching this result the court in eckstein addressed the shareholder resident’s plr-113131-03 argument that the shareholders residents monthly rental payment constituted a bargain_purchase that prohibited capital_contribution treatment the court rejected this argument by stating that based on the legislative purpose and history of housing cooperatives the corporate entity should be ignored and the stockholders should be treated as if they were the owners for purposes of determining whether there was a bargain_purchase the court determined that the decisions in cases of other types of membership cooperatives or corporations were not relevant due to the special nature of the relationship between a housing cooperative and its shareholders under the tax statutes the same rationale should apply for purposes of determining whether a payment qualifies as a sec_118 nontaxable capital_contribution this is a unique situation similar to cooperatives because the members own their dwelling_unit but not the underlying real_estate instead the members own the land collectively through their ownership_interest in the taxpayer the fact that the taxpayer does not qualify as a cooperative for purposes of sec_216 does not change the nature of the relationship in eckstein the court applied the tax policy behind cooperatives even though as a result of the application the corporation did not qualify as a cooperative follows although the taxpayer in this case does not qualify as a cooperative we believe accordingly based on the facts above and the information provided we rule as the portion of the special assessment received from the members allocated to paying the principal will be considered a capital_contribution under sec_118 and therefore will be excluded from taxpayer's gross_income under sec_61 except as expressly provided herein no opinion is expressed or implied this ruling is directed only to the taxpayer requesting it sec_6110 of concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed regarding the application of sec_216 sec_277 or any other code provision the code provides that it may not be used or cited as precedent relevant letter is being sent to your taxpayer in accordance with the power_of_attorney on file with this office a copy of this a copy of this letter must be attached to any income_tax return to which it is the rulings contained in this letter are based upon information and plr-113131-03 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely allison g burns alison g burns acting assistant to the chief branch office of associate chief_counsel corporate plr-113131-03 cc ------------------------------------------------------------- ------------------------------------------------- -------------------------------- ------------------------------- ---------------------- ------------------------ --------------------------------
